EXHIBIT 10.2

 

INDEPENDENT CONTRACTOR AGREEMENT

 

THIS AGREEMENT is made the 1st day of January, 2019.

 

BETWEEN:

 

Lexaria Bioscience Corp., a company duly incorporated under the laws of the
State of Nevada and having its office at #100 – 740 McCurdy Road, Kelowna,
British Columbia, Canada V1X 2P7

 

(hereinafter referred to as the “Company”)

 

AND:

 

C.A.B. Financial Services Ltd., a company duly incorporated under the laws of
British Columbia and having its office at [**]1

 

(hereinafter referred to as the “Consultant”)

 

WHEREAS:

 



A.The Company is a publicly traded corporation involved, on its own, and through
its subsidiaries, in the research and development of its patented technology for
use in the nicotine, pharmaceutical, hemp and cannabis industries (“Work”).

 

 

B.The Consultant has certain specialized skills, which will benefit the Company
and its Work.

 

 

C.The Company wishes to engage the Consultant to provide to it the services
noted in the attached Schedule “A” (the “Services”) on the terms and conditions
hereinafter set forth.

 

 

D.The Consultant agrees to provide the Services to the Company on the terms and
conditions set out in this Agreement (the “Agreement”).



 

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the premises and
of the covenants and agreements hereinafter contained the parties hereto have
agreed as follows:

 



1.ENGAGEMENT OF SERVICES

 

 

1.1. The Company hereby engages the Consultant to provide the Services and
assist the Company with its Work as an independent contractor to the Company.

 

 

1.2. The Consultant hereby represents and warrants to the Company that it and
its employees and contractors have the required skills and expertise to perform
the duties and exercise the responsibilities required in the performance of the
Services.

 

 

1.3. The Consultant shall be responsible for ensuring that it and its employees
and contractors have an appropriate workplace to conduct the Services and all
necessary tools to perform the Services.

 

 

1.4. The Consultant understands and agrees that, in the performance of the
Services, its and/or its employees and contractors’ names and/or likeness may be
announced and circulated via public disclosure documents, social media,
websites, meetings, appearances and public events of the Company. The Consultant
understands that as a publicly traded entity, the Company has certain
transparency obligations to its shareholders, stock exchanges, and other
regulatory bodies, and has legal obligations to disclose the Consultant’s
initial and ongoing relationship with the Company during the normal course of
business.



________________ 

1 Certain information has been redacted: the omitted text sets forth the private
resident of the consultant

 



 - 1 -

  



 



1.5. The Consultant represents and warrants that neither the Consultant’s
provision of Services under this Agreement nor any items delivered or provided
to the Company in connection with providing the Services under this Agreement
will infringe on any patents, copyrights, trademarks, trade secret rights, or
other intellectual property rights of any third party. The Consultant
additionally represents and warrants that by providing the Services under this
Agreement, the Consultant will not breach any other agreement to which the
Consultant is a party, including any non-competition or non-solicitation
provision that would prevent the Consultant from performing all or part of the
Services.

 

 

1.6. The Consultant represents and warrants that there are currently no
outstanding or anticipated claims or judgments against the Consultant by any
person (including any former employee or contractor of the Contractor).



 



2.

TERM

 

 

2.1. The term of this Agreement shall be for a period three (3) years (the
“Term”), effective as of the 1st day of January, 2019, and expiring
automatically on January 1, 2022 (the “Expiration Date”) unless terminated
earlier as hereinafter provided (including termination any time before the end
of the Term) or unless renewed or extended by mutual written consent of both
parties prior to the Expiration Date. The parties may agree in writing that,
after the Expiration Date, the Agreement will serve as a month-to-month
agreement, subject to the terms and conditions herein. The parties agree to have
this agreement apply retroactive to January 1, 2019, even though the agreement
is signed after January 1, 2019, for the mutual benefit of both parties.

 

 

3.STANDARD OF PERFORMANCE

 

 

3.1 The Consultant shall perform the Services honestly and in good faith, and in
an efficient, prompt, professional, skillful and careful manner in accordance
with industry methods, standards and practices. The Consultant shall be free to
determine the means and methods of the provision of the Services required under
this Agreement, but recognizes that the performance of the Services shall
require the Consultant to dedicate a majority of its time to the Company. The
performance of the Services is subject to the satisfaction of the Company and
Board’s reasonable standards in this regard;

 

 

3.2 The Consultant shall carry out the Services in a timely manner, and in
compliance with all legal, regulatory and stock exchange requirements, as
applicable;

 

 

3.3 The Consultant reserves the right to refuse any request from the Company
which may, in its reasonable opinion, violate any applicable United States of
America (“U.S.A”) or Canadian Federal laws, U.S.A State laws or Canadian
Provincial/Territorial laws.

 

 

3.4 The Company is aware that during the term of this Agreement, the Consultant
and/or its employees or contractors may have and may continue to provide
services to other companies and/or have financial or business interests in other
companies. The Company agrees that Consultant and/or its employees or
contractors may continue to devote time to such outside interests, provided that
such interests do not conflict with or hinder Consultant’s ability to perform
the Services under this Agreement.

 

 

3.5 The Consultant shall obtain, at its expense, all licenses, permits and
registrations required for it to provide the Services.



 

 - 2 -

  



 



4.

NATURE OF RELATIONSHIP

 

 

4.1. The parties acknowledge that the relationship between the Consultant and
the Company is that of independent contractors. The Consultant is not an
employee, agent or dependent contractor of the Company, nor are the Company and
the Consultant partners or joint venturers with each other. Nothing in this
Agreement shall be construed as making the Consultant and the Company partners
or joint venturers, making the Consultant an employee, agent or dependent
contractor of the Company, or imposing any liability as partner, joint venture,
principal or agent on the Company or the Consultant, as the case may be. The
Consultant shall not use the name of the Company or any of its affiliates in any
advertisement, promotional or marketing material.

 

 

4.2. The Consultant may provide services for and on behalf of third parties
provided that the provision of such services by the Consultant, or employees or
contractors of the Consultant who are providing the Services are outside the
time such persons are required to be available to provide the Services and do
not conflict with the Consultant’s responsibilities and obligations to the
Company pursuant to this Agreement.

 

 

5.REMUNERATION

 

 

5.1. The Company shall pay the cash remuneration and provide the security
consideration (the “Equity Consideration”) as described in Schedule “B”
(collectively, the “Remuneration”) to the Consultant for the provision of the
Services.

 

 

5.2. In addition to the Remuneration, the Company shall also reimburse the
Consultant, on a monthly basis, for disbursements (the “Disbursements”)
associated with providing the Services upon receipt of an invoice or invoices,
or such other documents agreed to by the Company, evidencing the Disbursements.
The Disbursements will be limited to the foregoing:



 



 

(a)travelling and other costs actually and properly incurred by the Consultant
in connection with the Consultant’s duties hereunder, up to a maximum of
$40,000.00 per month (the “Authorized Amount”), subject to the Company’s
available cash on hand exceeding CDN$1,000,000 during that month, failing which,
the Authorized Amount shall be reduced by 50%. Any costs that exceed the
Authorized Amount in any month shall be subject to pre-approval by the
management of the Company prior to any reimbursement. Both parties recognize
that, as the financial condition of the Company improves or deteriorates, this
amount may be increased or decreased without making changes to this document and
without such changes constituting a termination of this Agreement, provided the
Company makes the Consultant aware of the changed amount;

 

 

 

 

(b)specialized training and/or educational costs as authorized by the Company
for the enhancement of any Services, up to a maximum of $7,500.00 per year; and

 

 

 

 

(c)mileage allowance for personal vehicle use at $0.55/km when the Consultant is
required to use own vehicle for business purposes.



 



5.3. It is understood by the Consultant that any Equity Consideration issued by
the Company as part of the Remuneration will not be, and has not been,
registered under the U.S.A Securities Act of 1933, as amended, and may not be
offered or sold in the U.S.A absent registration or an applicable exemption from
registration requirements. Any Equity Consideration and all related share
issuances will be in compliance with all applicable regulations in the U.S.A and
Canada. The Equity Consideration issued will be subject to a hold period in
Canada of not less than four months and one day, or for any resales possible
into the U.S.A under Rule 144, not less than six months and one day. Hold
periods may be longer if regulations so stipulate.



 



 - 3 -

  



 



6.CONFIDENTIALITY

 

 

6.1.

The Consultant shall not, either during the continuance of its contract
hereunder, or at any time thereafter, disclose the private affairs of the
Company and/or any subsidiary of the Company (a “Subsidiary”), or any trade
secrets or intellectual property of the Company and/or a Subsidiary (together or
separately and as described below, “Proprietary Information”), to any person
other than the Directors of the Company or such other persons as authorized in
writing by the Directors of the Company and further shall not (either during the
continuance of its contract hereunder or at any time thereafter) use for its own
purposes or for any purpose other than those of the Company and/or a Subsidiary
any information it may acquire in relation to the business and affairs of the
Company and/or a Subsidiary, unless required by law or authorized in writing by
the Directors of the Company.  

 

 

 

For the purposes of this Agreement, the term “Subsidiary” shall have the meaning
ascribed to that term in National Instrument 45-106 Prospectus Exemptions of the
Canadian Securities Administrators.

 

 

6.2.

Proprietary Information as that term is used herein shall include the
following: 



 



 

(a)all knowledge, data and information which the Consultant may acquire from the
documents and information disclosed to it by the Company, a Subsidiary, their
respective employees, attorneys, consultants, independent contractors, clients
or representatives whether orally, in written or electronic form, or on
electronic media including, by way of example and not by limitation, any
products, customer lists, supplier lists, marketing techniques, technical
processes, formulae, inventions or discoveries (whether patentable or not),
innovations, suggestions, ideas, business models, industrial designs, reports,
data, patents, trademarks, trade secrets and copyrights, made or developed by
the Company or a Subsidiary and related data and information related to the
conduct of the business of the Company or a Subsidiary;

 

 

 

 

(b)all discussions with officers, directors, employees, independent contractors,
lawyers, consultants, clients, finance sources, customers or representatives of
the Company or a Subsidiary and the fact that such discussions are taking place;
and

 

 

 

 

(c)for greater certainty, Proprietary Information shall not include matters of
general public knowledge as disclosed on SEDAR or EDGAR, information legally
received or obtained by the Consultant from a third party or parties without a
duty of confidentiality, and information independently known or developed by the
Consultant without the assistance of the Company, provided that the Consultant
advises the Company of such information within one week of receiving such
information.



 



 - 4 -

  



 



7.TERMINATION

 

 

7.1. This Agreement may be terminated immediately by the Company or the
Consultant without notice or any other obligation (except for the Monthly Fee
prorated to the day immediately before such termination) if either party
breaches the Agreement. A breach may include, but is not limited to, the
following:



 



 

(a)The Company or the Consultant shall commit any material breach of any of the
provisions herein contained; or

 

 

 

 

(b)The Company or the Consultant shall be guilty of any misconduct or neglect in
the discharge of its duties hereunder; or

 

 

 

 

(c)The Company or the Consultant shall become bankrupt or make any arrangements
or composition with its creditors; or

 

 

 

 

(d)The Company or the Consultant shall be convicted of any criminal offence
other than an offence which, in the reasonable opinion of the Board of Directors
of the Company, does not affect the Company’s ability to continue to operate or
the Consultant’s ability to perform the Services, as applicable.



 



7.2. This Agreement may be terminated by the Consultant at any time for
convenience by providing three (3) month’s prior written notice.

 

 

7.3. This Agreement may be terminated by the Company at any time for convenience
by:



 



 

(a)providing [**]2 prior written notice; or

 

 

 

 

(b)providing a lump sum termination break fee payment (“Termination Break Fee
Payment”) to the Consultant in the amount equal to fifteen (15) times the
Monthly Fee (as defined in Schedule “B” to this agreement) plus GST.

 

 

 

 

Provided the Company provides the above notice under 7.3(a) or Termination Break
Fee Payment under 7.3(b), the Company shall have no further obligation to the
Consultant and its employees and contractors.



 



7.4. Notwithstanding any compensation provided under the termination provisions
of this Agreement, and subject to section 7.6 below, should a change of control
(“Change of Control”) occur in the Company during the Term of this Agreement or
within 6 months after the earlier of the following: i) the Expiration Date; ii)
the date on which the Consultant terminates the agreement under section 7.1;
iii) the date on which the Consultant gives notice under section 7.2; or iv) the
date on which the Company gives notice under section 7.3; then:



 



 

(a)the Company shall be obligated to pay the Consultant a lump sum payment in
the amount equal to [**]3 the Monthly Fee (as defined in Schedule “B” to this
agreement); and

 

 

 

 

(b)any stock options or warrants to purchase common stock, as referred to in all
existing and future agreements between the Company and the Consultant, granted
to the Consultant (including any award that resulted from a substituted or
replacement of equity awards upon Change of Control) shall become immediately
vested and exercisable.



______________ 

2 Certain information has been redacted: the omitted text sets forth the
severance payable for termination without cause

3 Certain information has been redacted: the omitted text sets forth the
severance payable upon a change of control

 



 - 5 -

  



 



7.5.For the purposes of section 7.4, a Change of Control means any of the
following events:



 



 

(a)If any individual, partnership, company, society, or other legal entity (a
“Person”), alone or together with any other Persons with whom it is acting
jointly or in concert, becomes the beneficial owner of, or acquires the power to
exercise control or direction over, directly or indirectly, such securities (or
securities convertible into, or exchangeable for, securities) entitled to more
than fifty percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Stock”) of the Company or if any Persons that previously were
not acting jointly or in concert commence acting jointly or in concert and
together beneficially own, or have the power to exercise control or direction
over, securities entitled to more than fifty percent (50%) or more of the votes
exercisable by holders of voting stock, or have rights of conversion which, if
exercised, would permit such Persons to own or control such a percentage of
votes;

 

 

 

 

(b)The Company is merged, amalgamated or consolidated into or with another
Person and, as a result of such business combination, a Person who previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Company, either alone or
together with any other persons with whom it is acting jointly or in concert, is
now, either alone or together with any other persons with whom it is acting
jointly or in concert, entitled to hold more than fifty percent (50%) of the
votes, exercisable by holders of the Voting Stock of the Company or of such
Person into which the Voting Stock of the Company has been converted;

 

 

 

 

(c)The capital of the Company is reorganized and a Person, together with any
other persons with whom it is acting jointly or in concert, which previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Company, now as a result
of such reorganization, holds securities entitled to more than fifty percent
(50%) of the votes exercisable by the holders of the Voting Stock of the
Company;

 

 

 

 

(d)The Company sells or otherwise transfers all or substantially all of its
assets to another Person and a Person, together with any other persons with whom
it is acting jointly or in concert, which previously held securities
representing less than fifty percent (50%) of the votes exercisable by the
holders of the Voting Stock of the Company, now as a result of such sale or
transfer, holds securities entitled to more than fifty percent (50%) of the
votes exercisable by the holders of the Voting Stock of the Company; or

 

 

 

 

(e)During any period of two consecutive years, individuals (“Incumbent
Directors”) who at the beginning of any such period constitute the directors of
the Company cease for any reason to constitute at least a majority thereof. For
the purposes of this clause:

 

 

 



 



 

i.Each director who, during any such period, is elected or appointed as a
director of the Company with the approval of at least a majority of the voting
shareholders of the Company will be deemed to be an Incumbent Director;



 



 - 6 -

  



 

 

ii.An “Incumbent Director” does not include a director, elected or appointed
pursuant to an agreement (in respect of such election or appointment) with
another Person that deals with the Company at arm’s length, or as part of or
related to an amalgamation, a merger or a consolidation of the Company into or
with another person, a reorganization of the capital of the Company or the
acquisition of the Company as a result of which securities entitled to less than
fifty (50%) percent of the votes exercisable by holders of the then-outstanding
securities entitled to Voting Stock of the Company is converted on or
immediately after such transaction are held in the aggregate by Persons who were
holders of Voting Stock of the Company immediately prior to such transaction;
and

 

 

 

 

iii.

References to the Company shall include successors to the Company as a result of
any amalgamation, merger, consolidation or reorganization of the Company into or
with another body corporate or other legal Person.

 



7.6. In the event that the Company becomes financially distressed, it is
accepted that the Consultant will have failed in performing the Services to the
extent necessary to create value and revenue for the Company. In such
circumstances, if a Change of Control or a Subsidiary Sale (as defined in
section 8.1) is necessary in order to maintain the Company’s assets and/or
shareholder value, the entitlement to the Change of Control payment noted under
section 7.4 (a) or the Subsidiary Sale Entitlement noted under section 8.1,
shall become null and void.

 

 

7.7. Upon termination or expiration of this Agreement, for any reason, at the
request of the Board of Directors of the Company, the Consultant and/or its
employees or consultant shall forthwith resign any position or office which
it/he then holds with the Company or any Subsidiary of the Company. The
provisions of sections on Proprietary Information and on confidentiality shall
survive the termination or expiration of this Agreement.

 

 

7.8. Upon termination or expiration of this Agreement, for any reason, the
Consultant must immediately return to the Company all correspondence,
information, reports, emails, phone recordings or transcripts, notes, Consultant
contact information, and all other materials related to the work performed for
the Company including all Proprietary Information during the contract period.



 



 

(a)All such materials and information as referred to in section 6.2, above, are
the exclusive property of the Company. After returning, transmitting or
otherwise sending such information to the Company, Consultant must destroy any
and all remaining copy(ies) or records of same.

 

 

 

 

(b)All such materials and information as referred to in section 6.2 were
obtained during the time of the paid contract with the Company, and may not be
shown, lent, given, discussed or in any way disclosed with or to any other party
as per the terms of the contract. The Proprietary Information Consultant gained
or had access to during the period of the contract is the exclusive property of
the Company and section 6 of this Agreement, which governs such Proprietary
Information, shall survive the termination of this Agreement.



 

 - 7 -

  



 



8.SUBSIDIARY SALE

 

 

8.1. Notwithstanding any compensation provided under the termination provisions
of this Agreement, and subject to section 7.6 above, should there be a sale of
any of the Company’s subsidiaries (each such sale being a “Subsidiary Sale”)
either during the Term of this Agreement or within 6 months after the earlier of
the following: i) the Expiration Date; ii) the date on which the Consultant
terminates the agreement under section 7.1; iii) the date on which the
Consultant gives notice under section 7.2; or iv) the date on which the Company
gives notice under section 7.3, then, the Company shall be obligated to pay the
Consultant a one-time lump sum payment in the amount equal to 2% of the total
value of such Subsidiary Sale (the “Subsidiary Sale Entitlement”). The
Subsidiary Sale Entitlement shall mirror the consideration provided to the
Company by the purchaser of the subsidiary (the “Purchaser”), for further
clarity, should the Company be issued:



 



 

(a)share consideration of the Purchaser, the Consultant will receive a
Subsidiary Sale Entitlement that is equal to 2% of the number of shares of the
Purchaser issued to the Company;

 

 

 

 

(b)a combination of share consideration of the Purchaser and cash, the
Consultant will receive a Subsidiary Sale Entitlement that is equal to 2% of the
number of shares of the Purchaser issued to the Company and 2% of the cash value
paid to the Company; and

 

 

 

 

(c)cash consideration only, the Consultant will receive a Subsidiary Sale
Entitlement that is equal to 2% of the cash value paid to the Company.

 

 

 

 

The Subsidiary Sale Entitlement shall be paid to the Consultant within 90 days
of completion of the Subsidiary Sale. The Company shall be responsible for the
payment of any applicable GST or HST payable on the Subsidiary Sale Entitlement
and the Consultant shall be responsible to pay all other taxes associated with
the Subsidiary Sale Entitlement.



 



8.2. For the purposes of section 8.1, a Subsidiary Sale means any of the
following events:



 



 

(a)If any individual, partnership, company, society, or other legal entity (a
“Person”), alone or together with any other Persons with whom it is acting
jointly or in concert, becomes the beneficial owner of, or acquires the power to
exercise control or direction over, directly or indirectly, such securities (or
securities convertible into, or exchangeable for, securities) entitled to more
than fifty percent (50%) or more of the votes exercisable by holders of the
then-outstanding securities generally entitled to vote for the election of
directors (“Voting Stock”) of a Subsidiary or if any Persons that previously
were not acting jointly or in concert commence acting jointly or in concert and
together beneficially own, or have the power to exercise control or direction
over, securities entitled to more than fifty percent (50%) or more of the votes
exercisable by holders of voting stock, or have rights of conversion which, if
exercised, would permit such Persons to own or control such a percentage of
votes;

 

 

 

 

(b)A Subsidiary is merged, amalgamated or consolidated into or with another
Person and, as a result of such business combination, a Person who previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Subsidiary, either alone
or together with any other persons with whom it is acting jointly or in concert,
is now, either alone or together with any other persons with whom it is acting
jointly or in concert, entitled to hold more than fifty percent (50%) of the
votes, exercisable by holders of the Voting Stock of a Subsidiary or of such
Person into which the Voting Stock of a Subsidiary has been converted;

 

 

 

 

(c)The capital of a Subsidiary is reorganized and a Person, together with any
other persons with whom it is acting jointly or in concert, which previously
held securities representing less than fifty percent (50%) of the votes
exercisable by the holders of the Voting Stock of the Subsidiary, now as a
result of such reorganization, holds securities entitled to more than fifty
percent (50%) of the votes exercisable by the holders of the Voting Stock of a
Subsidiary;



 



 - 8 -

  



 



 

(d)A Subsidiary sells or otherwise transfers all or substantially all of its
assets to another Person and a Person, together with any other persons with whom
it is acting jointly or in concert, which previously held securities
representing less than fifty percent (50%) of the votes exercisable by the
holders of the Voting Stock of the Subsidiary, now as a result of such sale or
transfer, holds securities entitled to more than fifty percent (50%) of the
votes exercisable by the holders of the Voting Stock of the Subsidiary; or

 

 

 

 

(e)During any period of two consecutive years, individuals (“Incumbent
Directors”) who at the beginning of any such period constitute the directors of
a Subsidiary cease for any reason to constitute at least a majority thereof. For
the purposes of this clause:



 



 

i.Each director who, during any such period, is elected or appointed as a
director of a Subsidiary with the approval of at least a majority of the
Incumbent Directors will be deemed to be an Incumbent Director;

 

 

 

 

ii.An “Incumbent Director” does not include a director, elected or appointed
pursuant to an agreement (in respect of such election or appointment) with
another Person that deals with a Subsidiary at arm’s length, or as part of or
related to an amalgamation, a merger or a consolidation of a Subsidiary into or
with another person, a reorganization of the capital of a Subsidiary or the
acquisition of a Subsidiary as a result of which securities entitled to less
than fifty (50%) percent of the votes exercisable by holders of the
then-outstanding securities entitled to Voting Stock of a Subsidiary is
converted on or immediately after such transaction are held in the aggregate by
Persons who were holders of Voting Stock of a Subsidiary immediately prior to
such transaction; and

 

 

 

 

iii.References to a Subsidiary shall include successors to a Subsidiary as a
result of any amalgamation, merger, consolidation or reorganization of a
Subsidiary into or with another body corporate or other legal Person.



 

9.NON-SOLICITATION

 

 

9.1. The Consultant will gain knowledge of the Company and its Subsidiary’s
business and will form a close working relationship with their respective
clients, suppliers, and employees which knowledge could be used to injure the
Company and/or the Subsidiaries if made available to a competitor or used for
competitive purposes.

 

 

9.2. The Consultant agrees that during the engagement and for a period of six
(6) months after the termination of the engagement hereunder, howsoever brought
about, the Consultant will not solicit or attempt to solicit any of the
Company’s or Subsidiaries’ clients, provided that following the termination of
the Consultant’s engagement, this clause shall only apply in respect of such
clients with whom the Consultant had serviced or solicited during the twelve
(12) month period immediately preceding the termination of the Consultant’s
engagement.

 

 

9.3. The Consultant agrees that during its engagement and for a period of six
(6) months following termination of engagement hereunder, howsoever brought
about, the Consultant will not solicit or attempt to solicit any employee of the
Company that causes or is attempted to cause such employees to cease or reduce
the employment provided to the Company by such employees, provided that
following the termination of the Consultant’s engagement, this provision shall
only apply in respect of such employees with whom the Consultant worked with
during the twelve (12) month period immediately preceding the termination of the
Consultant’s engagement.

 

 

9.4. The Consultant acknowledges and agrees that all of the restrictions
contained in section 9 are necessary and fundamental to the protection of the
business of the Company and that all such restrictions are fair, reasonable and
valid given the nature of the Company’s business and the Consultant’s position
within that business. The Consultant hereby waives all defences to the strict
enforcement thereof. The Consultant further confirms that these obligations will
not unduly preclude Consultant from becoming gainfully contracted or from
otherwise working following the termination of this Agreement.

 



 - 9 -

  



 



10.NOTICE

 

 

10.1. Any notice to be given under this Agreement shall be in writing and shall
be deemed to have been given if delivered to, or sent by prepaid registered post
addressed to, the respective addresses of the parties appearing on the first
page of this Agreement (or to such other address as one party provides to the
other in a notice given according to this paragraph). Where a notice is given by
registered post it shall be conclusively deemed to be given and received on the
fifth day after its deposit in a Canada post office any place in Canada.

 

 

10.2. The parties agree that any written notice may be given, in lieu of
registered post, by way of email, fax, scan or such other electronic
transmission if forwarded to the following contact particulars:



 

For the Company:

 

Address: 100 – 740 McCurdy Road, Kelowna, BC V1X 2P7

Email: jdocherty@lexariabioscience.com

Fax: 250-7695-2599

 

For the Consultant:

 

Address: [**]4

Email: cbunka@lexariabioscience.com

Fax: _________________________

 



11.PAYMENT OF TAXES AND OTHER CHARGES, AND INDEMNITY BY CONSULTANT

 

 

11.1. The Consultant shall be solely responsible for and shall indemnify the
Company from any and all taxes, governmental charges, interest, penalties and
other claims by a government entity or any other person (including current and
former employees and contractors of the Consultant) arising out of the
Consultant’s activities with respect to this Agreement, including, but not
limited to, harmonized sales tax, provincial sales tax, income tax, Canada
Pension Plan contributions, Employment Insurance premiums, employer health tax,
workers compensation contributions and any other taxes and statutory
withholdings payable by Consultant and/or that were not withheld, deducted or
remitted by the Company on behalf of the Consultant and/or its employees or
contractors. The Company shall not be required to make any payment or
contribution in respect of taxes payable by the Consultant or its employees or
contractors. The Consultant shall maintain records in respect of income taxes,
sales tax, employer health tax, employment insurance premiums, Canada Pension
Plan and workers compensation contributions relating to the provision of
Services hereunder, including for the Consultant’s employees and contractors.

 

 

11.2. The Consultant shall indemnify and save harmless the Company from and
against any and all claims, charges, demands, loss, damages, costs, penalties or
expenses arising as a result of (a) the Consultant’s failure to provide the
Services in a timely fashion, (b) a breach the Consultant’s representations,
warranties or covenants in this Agreement, (c) death or personal injury caused
by the Consultant’s negligence or wilful misconduct, (d) physical loss or damage
to the Company’s property or premises caused by the Consultant’s negligence or
wilful misconduct, and (e) the Consultant’s infringement or violation of the
proprietary or intellectual property rights of any third party.



________________ 

4 Certain information has been redacted: the omitted text sets forth the private
residence of the consultant

 



 - 10 -

  



 



12.INSURANCE

 

 

12.1. The Consultant assumes all risk and liability for personal injury or
damage to personal property in the carrying out of this Agreement and for which
adequate levels of insurance coverage is deemed to have been obtained by the
Consultant. Without limiting the generality of the foregoing, the Consultant is
responsible for automobile insurance in respect of any vehicle used by the
Consultant or its employees, and any applicable workers’ compensation or other
liability insurance.

 

 

13.MISCELLANEOUS

 

 

13.1. This Agreement may not be assigned by either party without the prior
written consent of the other.

 

 

13.2. The titles of headings to the respective paragraphs of this agreement
shall be regarded as having been used for reference and convenience only.

 

 

13.3. This Agreement shall enure to the benefit of and be binding upon the
parties hereto and their respective directors, officers, heirs, executors,
administrators, successors and permitted assigns. For this purpose, the terms
"successors" and "assigns" shall include any person, firm or corporation or
other entity which at any time, whether by merger, purchase or otherwise, shall
acquire all or substantially all of the assets or business of the Company.

 

 

13.4. This Agreement shall be governed by and interpreted in accordance with the
laws of the Province of British Columbia, Canada.

 

 

13.5. With the exception of any previously granted options or restricted stock,
the parties agree that any and all previous agreements, written or oral, entered
into between the parties hereto or on their behalf relating to the engagement of
the Consultant by the Company are hereby terminated and cancelled and each of
the parties hereto hereby releases and forever discharges the other party hereto
of and from all manner of actions, causes of action, claims and demands
whatsoever under or in respect of any such previous agreements.

 

 

13.6. Every provision of this Agreement is intended to be severable. If any term
or provision hereof is illegal or invalid for any reason whatsoever, such
illegality or invalidity shall not affect the validity of the remainder of the
provisions of this Agreement.

 

 

13.7. This Agreement may only be amended, upon approval by the Board of
Directors of the Company and by an instrument in writing signed by both parties.

 

 

13.8. This Agreement and the obligations of the Company herein are subject to
all applicable laws and regulations in force at the local, State/Province, and
Federal levels in both Canada and the United States. In the event that there is
a dispute between the Company and Consultant, Consultant agrees to allow such
dispute to be settled according to applicable Canadian law in an applicable
British Columbia jurisdiction.



 

[Remainder of page intentionally left blank]

 



 - 11 -

  



 

IN WITNESS WHEREOF the parties have executed this Agreement the day and year
first above written.

 

Lexaria Bioscience Corp.

 

“John Docherty”                                             

Authorized Signatory

 

 

“Allan Spissinger”                                        

Authorized Signatory

 

C.A.B. Financial Services Ltd.

 

“Chris Bunka”                                              

Authorized Signatory

 



 - 12 -

  



 

 

SCHEDULE “A”

 

The Services shall include the following:

 



 

(a)Developing and expanding the Company’s new and existing product pipeline
based on its current proprietary technologies, and implementing new technologies
as they become available with a continued focus on improving and optimizing
speed and extent of drug delivery and flavour profile;

 

 

 

 

(b)Assisting the Company and its licensees on achieving successful commercial
production with definitive deadlines for commencement and anticipated royalty
payments;

 

 

 

 

(c)Maintaining and developing the Company’s communications and marketing
materials with a goal of establishing a consistent message that is associated
with the Company’s brands;

 

 

 

 

(d)Identifying, researching, evaluating and completing transactions for capital
raising and/or strategic collaborations with suitable third-parties, all of
which create value for the Company;

 

 

 

 

(e)Assisting in the management and development of the Company’s subsidiaries and
parent company including day-to-day operations, evaluating and implementing
supply chain efficiencies and facilitating distribution and sales growth;

 

 

 

 

(f)Operating as the Chief Executive Officer (the “CEO”);

 

 

 

 

(g)Serving the Company (and/or such subsidiary or subsidiaries of the Company as
the Company may from time to time require) in such consulting capacity or
capacities as may from time to time be determined by resolution of the Board of
Directors or senior management of the Company and shall perform such duties and
exercise such powers as may from time be determined by resolution of the Board
of Directors, as an independent contractor;

 

 

 

 

(h)Work as needed with lawyers, partners, shareholders and other stakeholders;
and

 

 

 

 

(i)Fulfill all duties expected of the Consultant for a biotechnology/bioscience
company and any other duties that should be reasonably expected by and at the
pleasure of the Board of Directors.



 

 - 13 -

  



 

SCHEDULE “B”

 

The Remuneration issuable to the Consultant shall consist of the following:

 



1.the sum of CDN$23,500 plus Goods and Services Tax (GST) per month, payable the
last day of each calendar month (the “Monthly Fee”), together with any such
increments or performance based incentives thereto as the Board of Directors of
the Company may from time to time determine and approve. The Consultant has the
GST number 121887822RT0001;

 

 

2.an annual increase to the Monthly Fee equal to 1.25x the prior calendar rate
of inflation as published by the Bank of Canada, beginning January 1, 2020, and
on each subsequent anniversary thereafter until the end of the Term;

 

 

3.the Consultant shall be eligible to receive a Performance-Based Incentive of
up to 50% of an amount equal to twelve times (12x) the Monthly Fee based upon
completion in part or in whole of a series of performance criteria to be
determined and assessed by the Board of Directors each year hereunder.
Notwithstanding anything to the contrary, any Performance-Based Incentive
payable to Consultant will be at the sole discretion of the Company’s Board of
Directors, acting reasonably, subject to the following criteria:



 



 

a.the Company will have clearly communicated to the Consultant the specific
tasks which need to be completed in order to receive Performance-Based
Incentive;

 

 

 

 

b.the Company will have clearly communicated to the Consultant the specific
deadlines for completing the Company’s objectives;

 

 

 

 

c.the fulfillment of the performance criteria by the Consultant will be done in
a manner that ensures that the Company’s reputation and goodwill is not
depreciated.



 



4.options entitling the Consultant to purchase voting shares of the Company at a
price equal to the market price on the date of issuance of such options, if and
as determined appropriate by the disinterested Directors upon annual review; and

 

 

5.if deemed appropriate by the board of the Company, participation in any
Lexaria profit sharing plan that includes participation by consultants. Details
of any such profit sharing plan(s) will be provided in separate documents.



 

If so requested by the Consultant, and through calculation with the Consultant,
and the Consultant’s and the Company’s approval, with such approval from the
Company not being unreasonably withheld, at the time of any equity award
consideration that may be paid to the Consultant hereunder, such equity award
shall be subject to a reduction in the equity issued to the Consultant per grant
to be paid instead as cash proportional to the tax liability to be incurred by
the Consultant at the time of the award. The Company will withhold from payment
to the Consultant that fraction of the equity that would correspond to the
Federal and Provincial income tax payments otherwise payable by the Consultant
specifically with respect to each award only, and Consultant agrees that such a
hybrid payment of cash and equity would fulfill the obligations of the Company
with respect to each affected award. The intent of this partial cash payment
would be to provide cash compensation to Consultant in the proportionate amount
of the equity award and it is expressly agreed that it remains the sole
responsibility of Consultant to remit all amounts due to Provincial and Federal
tax authorities.

 

The Consultant shall not be entitled to participate in, or receive any benefits
from, any employee benefit programs or plans operated by the Company (including
without limitation, vacation pay, statutory holidays and health benefits).

 



 - 14 -



 